Citation Nr: 1400768	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  12-27 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional (VA) Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to December 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the RO.

Although the claim certified on appeal was characterized as entitlement to service connection for PTSD, the Veteran has also been diagnosed with a number of other psychiatric disorders, including schizophrenia, major depressive disorder, psychosis, and substance induced mood disorder, and he originally characterized his claim in August 2004 as entitlement to service connection for mental problems.  To adequately reflect the claim, the issue has been amended accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board notes that the Veteran submitted a claim of service connection for PTSD in January 2010, and the RO denied the claim in an April 2010 rating decision.  In February 2011, the Veteran submitted a statement indicating that he wished to reopen the claim of service connection for PTSD.  As this letter was submitted within one year of the April 2010 rating decision and can be reasonably construed as an expression of disagreement with the prior determination, the Board accepts the February 2011 as a Notice of Disagreement with the April 2010 rating decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 (2013); see also Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).  

Furthermore, the Veteran initially submitted a claim of service connection for "mental problems" in August 2004.  There is no evidence in the claims file indicating that this issue was ever addressed in a rating decision prior to the April 2010 denial of service connection for PTSD and schizophrenia.  The Board therefore finds that the current issue on appeal has been pending since that time.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system have been reviewed in conjunction with the current appeal.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

In the current case, VA has determined that the Veteran's claimed PTSD in-service stressor event was caused by willful misconduct and therefore was not "in the line of duty" and cannot be the basis for a grant of VA benefits.  See 38 C.F.R. § 3.1(m), (n) (2013).  

The Veteran has been treated for a number of other psychiatric disorders, however, and he has asserted that his psychotic symptoms first began to manifest while he was on active duty.  The Veteran has received a VA examination only for PTSD, and not for other possible psychiatric disorders, and there are no medical opinions of record regarding the relationship between the Veteran's other psychiatric diagnoses and service.

The case must therefore be remanded for an additional VA psychiatric examination performed by a qualified psychiatrist or psychologist.  The RO should forward the complete claims file to the examiner for review.  

Following a review of the entire record, the examiner should offer an opinion regarding the Veteran's psychiatric diagnoses, their etiology, and any connection to active duty service, taking into consideration the Veteran's VA treatment records and lay statements regarding his symptoms and providing a full rationale for the opinion based on all of the evidence of record.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In scheduling the VA examination, the RO is advised that, according to a December 2013 Report of Incarceration in Virtual VA, the Veteran will soon be incarcerated in McClennan County, Texas.  Although VA's ability to provide examinations to incarcerated Veterans may be limited by the circumstances of the incarceration, the Court has held that VA must "tailor [its] assistance to the peculiar circumstances of confinement.  Such individuals are entitled to the same care and consideration given to their fellow Veterans."  Bolton v. Brown, 8 Vet. App. 185, 191 (1995), citing Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

While VA does not have authority under 38 U.S.C.A. § 5711 (West 2002) to require a correctional institution to release a Veteran so that VA can provide him the necessary examination at the closest VA medical facility, VA's duty to assist an incarcerated Veteran extends, if necessary, to either having him examined by a fee-basis physician, VA personnel, or a prison medical provider at VA expense.  See Bolton, 8 Vet. App. 191; see also VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 3, Section A, Topic 11.

Assuming that the Veteran remains incarcerated, the RO must make reasonable efforts to accommodate the Veteran at prison with respect to his current incarceration when scheduling the VA examinations.

The record also indicates that the Veteran has received psychiatric treatment at the Waco VA Medical Center and the Central Texas Veterans Health Care System in Temple, Texas.  Currently, the claims file contains his VA treatment records dated up to June 2011.  

As there may be additional treatment records directly pertinent to the current issue, all pertinent, outstanding VA treatment records should be obtained, to the extent available, and associated with the claims file.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take all indicated action in order to obtain from the Waco VA Medical Center and the Central Texas Veterans Health Care System in Temple, Texas copies of all outstanding, pertinent records of treatment of the Veteran related to psychiatric treatment since June 2011.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) and associate all records with the claims file.

2.  After associating all records related to the Veteran's claim, the RO should schedule the Veteran for a VA psychiatric examination to determine the nature and likely etiology of the claimed psychiatric disorder.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. 

The psychiatric examiner should offer an opinion as to the Veteran's current psychiatric disorders.  The examiner is asked to specifically discuss the Veteran's prior psychiatric diagnoses of schizophrenia, major depressive disorder, and PTSD, and whether the evidence of records supports a finding that the Veteran has had these disorders at any time during the current appeal.

For every psychiatric diagnosis found, the examiner should state whether it is at least as likely as not (50 percent or more probability) that the psychiatric disability had its clinical onset during service or otherwise is due to an event or incident of the Veteran's active service.  The examiner must clearly indicate whether any current diagnosis is related to the July 1986 in-service altercation and head injury or to other causes.  In rendering this opinion, if the etiologies of the diagnosed disorders are attributed to multiple factors/events, the examiner should specify which symptoms/diagnoses are related to which factors/events.

A complete rationale for all opinions provided must be given.  If the examiner is unable to address any inquiry sought above, then he or she must fully explain why.

3.  The RO must make reasonable efforts to accommodate the Veteran with respect to his current incarceration when scheduling the VA examination.  Specifically, if the Veteran is confined to prison, the examination must be tailored in such a manner to arrange for his examination in prison by VA personnel, a fee-base provider contracted by VA, or a prison physician at VA expense.  If the VA examination simply cannot be conducted due to the Veteran's incarceration, the RO should provide documentation of its attempts to obtain the medical examination, including any coordinating efforts with prison medical staff.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 3, Section A, Topic 11. 

4.  The RO will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

5.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative shall be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


